Citation Nr: 0305868	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  02-02 302	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



REPRESENTATION

M. R. L., Attorney at Law, represented by:  Kenneth M. 
Carpenter, Attorney

VA Claimant represented by:  John E. Howell, Attorney



ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel



INTRODUCTION

The veteran had active service from November 1969 to April 
1970.  

In an April 2000 decision, the Board of Veterans' Appeals 
(Board) found no new and material evidence to reopen the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  The veteran appealed that decision 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
a March 2001 Order, the Court vacated and remanded the matter 
to the Board.  In June 2001, the Board found that the proper 
issue was service connection for PTSD and remanded the matter 
to the Regional Office (RO) for additional development.  The 
RO's October 2001 rating decision granted service connection 
for PTSD, evaluated as 100 percent disabling, effective from 
October 23, 1992.

The issue of eligibility for the payment of attorney fees 
from past-due benefits arises from a December 2001 decision 
of the RO that determined that the veteran's former attorney 
(the attorney) was eligible for a portion of past-due 
benefits set aside for payment of attorney fees.  Both the 
veteran and the attorney perfected an appeal of that 
decision.  A Decision Review Officer (DRO) decision dated in 
February 2002 held that the attorney was not eligible for 
payment of attorney fees from past-due benefits.  The 
attorney continued to disagree with this determination.  

The Board previously issued a decision on this appeal in 
August 2002.  That decision was vacated by the Board in March 
2003.  


REMAND

The salient facts of the case are as follows:  In an April 
2000 decision, the Board in essence denied service connection 
for PTSD.  The veteran appealed that decision to the Court.  
In July 2000, the veteran retained the attorney as private 
representation in his claim.  The July 2000 Veterans Benefits 
Attorney/Client Contingent Fee Contract (Contract) provided 
for payment of an attorney a fee equal to 20 percent of any 
past-due benefits awarded on the basis of the veteran's claim 
following a remand order from the Court.

In a March 2001 Order, the Court vacated and remanded the 
matter to the Board.  In June 2001, the Board remanded the 
matter to the RO for additional development.  In July 2001, 
the veteran executed an Attorney-Client Fee Contract in favor 
of his current representative.  The agreement contemplated 
services with respect to the appeal to the Court and all 
proceedings for benefits before VA, provided for a fee equal 
to 20 percent of any past-due benefits awarded, and 
specifically revoked all other powers of attorney.

In an October 2001 rating decision, the RO granted service 
connection for PTSD, evaluated as 100 percent disabling, 
effective from October 23, 1992.  By letter dated in November 
2001, the RO informed the parties of the award of past-due 
benefits based on the October 2001 decision in the calculated 
amount of $202,587.78 and noted that 20 percent of the past-
due benefits, or $40,519.56, had been withheld pending a 
determination as to eligibility for the payment of attorneys 
fees from past-due benefits.

In December 2001, the RO that determined that the attorney 
was eligible for one-half of the withheld past-due benefits 
and that the veteran's current representative was entitled to 
the other one-half.  Both the veteran and the attorney 
submitted a notice of disagreement with decision. The veteran 
opted for DRO review of the claim.

The DRO issued a decision in February 2002.  He initially 
determined that the veteran's current representative was not 
eligible for payment of fees from past-due benefits because 
he had not timely filed a copy of the fee agreement with the 
Board.  The Decision Review Officer also determined that the 
attorney was not eligible for payment of attorney fees from 
past-due benefits.  He concluded that the contingent fee 
provision of the fee agreement did not survive the 
termination of the attorney-client relationship by the 
veteran in or about July 2001.  It was determined that the 20 
percent of past-due benefits withheld by VA should be paid to 
the veteran.  Both the veteran and the attorney perfected the 
appeal following issuance of the February 2002 statement of 
the case.

A claimant may have attorney representation for the 
prosecution of claims for VA benefits.  38 U.S.C.A. § 
5904(a).  An attorney, however, may charge a fee for such 
representation only if specified statutory and regulatory 
criteria are satisfied.  
38 U.S.C.A. § 5904(c), (d); 38 C.F.R. § 20.609(c), (g), and 
(h).  In addition, the fees charged by the attorney for 
services rendered must be reasonable.  38 C.F.R. 
§ 20.609(e).  Fees totalling no more than 20 percent of any 
past-due benefits awarded are presumed to be reasonable.  38 
C.F.R. § 20.609(f).  The Board, upon its own motion or the 
request of either party, may review the fee agreement and may 
order a reduction in the fee called for in the agreement if 
the Board finds that the fee is excessive or unreasonable.  
38 U.S.C.A. § 5904(c)(2); 38 C.F.R. 
§ 20.609(i).  Attorney fees may be based on a fixed rate, 
hourly rate, a percentage of benefits recovered, or a 
combination thereof.  38 C.F.R. § 20.609(e).  Reasonableness 
is determined by considering a number of factors as described 
in VA regulation.  Id.

In Scates v. West, 13 Vet. App. 98 (1999), the veteran's 
former attorney sought payment of attorney fees from past-due 
benefits after his representation was terminated by the 
veteran.  A panel of the Court noted that the fee agreement 
in question provided for New York law to control the remedies 
available to the attorney.  Id. at 104.  After reviewing New 
York law, the Court held that the veteran's former attorney 
was not entitled to payment of attorney fees from past-due 
benefits because the contingent fee contract between the 
veteran and the attorney ceased to exist when the veteran 
teminated the attorney client relationship.  Id.

Subsequently, the attorney obtained review by the full Court 
and withdrawal of the panel decision.  See Scates v. West, 13 
Vet. App. 304.  The en banc Court decision held that all 
issues involving entitlement or eligibility for attorney fees 
under direct-payment contingency-fee agreements, as 
contrasted with the issues of reasonableness and 
excessiveness, must first be addressed by the RO.  Scates v. 
Gober, 14 Vet. App. 62, 64 (2000).

On further appeal, the U.S. Court of Appeals for the Federal 
Circuit (Court of Appeals) concluded that, when read in 
context and in the light of the statutory provisions 
governing the payment of attorney fees in veterans benefits 
cases, implicit a contingency fee arrangement was the 
understanding that the attorney's right to receive the full 
twenty percent of past due benefits would arise only if he 
continued as the claimant's attorney until the case was 
successfully completed.  Scates v. Principi, 282 F.3d 1362, 
1365 (Fed. Cir. 2002).  Thus, the Court of Appeals held that 
an attorney with a contingent fee contract for payment of 
twenty percent of accrued veterans benefits awarded, 
discharged by the client before the case is completed, is not 
automatically entitled to the full twenty percent fee.  He 
may receive only a fee that fairly and accurately reflects 
his contribution to and responsibility for the benefits 
awarded.  Id. at 1366.  The remaining question was which part 
of VA should determine the fee payable to the attorney, the 
RO or the Board.  Id.  The Court of Appeals did not reach the 
jurisdiction issue but rather concluded that the Court's 
decision may be sustained on alternate grounds, i.e., that on 
the particular facts of the case, the RO was the most 
appropriate agency initially to decide the attorney fee claim 
because it was better qualified than the Board to resolve the 
kind of factual inquiries involved.  Id. at 1368.  Those 
inquiries included why the veteran terminated the attorney's 
employment, on what basis should the attorney's share of the 
20 percent contingent fee be calculated, and what effect did 
state law have on the contingent fee agreement.  Id. at 1368-
69.

In this case, the December 2001 attorney fee decision found 
that the attorney had a valid fee agreement and was therefore 
eligible for payment of fees from past-due benefits, but 
limited the fees to one-half of the withheld amount.  The RO 
found that the attorney was able to get the appeal remanded 
by the Court, but that the subsequent actions were not 
attributable to his efforts.  The Board finds such reasoning 
flawed inasmuch as the Court's March 2001 Order shows that 
the Board decision was vacated and remanded solely for 
consideration of the impact of the Veterans Claims Assistance 
Act of 2000 on the claim.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West 2002)).  In any event, the withholding of certain 
fees on the basis of attorney effort addresses the 
reasonableness of the fee, rather than eligibility for the 
fee.  Jurisdiction to review a fee agreement for 
reasonableness and to reduce the fee for excessiveness is 
vested solely in the Board.  38 U.S.C.A. § 5904(c)(2).

On the other hand, the February 2002 DRO decision found the 
attorney not eligible for payment of fees from past-due 
benefits.  Considering the Court's original Scates decision, 
the DRO concluded that state law precluded payment of fees 
after the veteran terminated the attorney-client 
relationship.  However, in Scates, the contingency fee 
agreement itself stated that state law controlled the 
attorney's available remedies.  There is no such provision in 
the Contract at issue here.  In addition, the DRO decision 
does not include a finding as to which state law controls:  
California, where the attorney has his offices, or Colorado, 
where the veteran resides.

As discussed above, all issues involving entitlement or 
eligibility for attorney fees under direct-payment 
contingency-fee agreements must first be addressed by the RO.  
Scates v. Gober, 14 Vet. App. at 64.  As questions affecting 
a determination as to eligibility remain unanswered, the 
Board finds that a remand to the RO is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the issue 
of eligibility for the payment of 
attorney fees from past-due benefits.  
Such readjudication should include 
consideration of the effect of applicable 
state law on the viability of the 
Contract after termination of the 
attorney-client relationship, as well as 
relevant federal law and precedent court 
decisions.

2.  The RO must notify the involved 
parties of its determinations as required 
by VA law and regulations and afford the 
applicable opportunity to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the appeal.  Both 
parties have the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




_______________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


